Case 1:18-cv-11385-JGK Document 76 Filed 07/23/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MIGUEL NEPOMUCENO VALENCIA, ET AL.,

Plaintiffs,
18-cv-11385 (JGK)
- against - =.
ORDER
DOUGHBOYS OF 3RD AVE, INC., ET AL., : _ .

 

Defendants.

 

JOBN G. KOELTL, District Judge:

By Order dated March 5, 2021, the Court directed the
parties to submit a status report by April 9, 2021. No such
report was submitted. ‘The parties are directed to submit a
status report by August 6, 2021. If no status report is
submitted, the complaint may be dismissed without prejudice for
failure to prosecute.

SO ORDERED.

Dated: New York, New York
July 23, 2021

“John G. Koeltl
United States District Judge

 

 

 

 

USDS SDNY

DOCUMENT
ELECYRONICALLY FILED
DOC #:

DATE FILED: FI Z 3/2 1

 

 

 

 

 

 
